Response to Arguments
Applicant's arguments filed 12/06/21 have been fully considered but they are not persuasive. The applicant argues that the reference of Clemens only teaches a distal length of a catheter in which a lead is disposed, and not directly to the length of the lead. As mentioned in the previous rejection, the catheter is used to cover the lead disposed within it and that the distal end of the lead would correspond to the distal length of the catheter. The applicant argues “that fact does not itself suggest any correspondence between the length of the catheter and the length of the lead, much a correspondence between a length of a portion of a catheter and a length of a portion of the lead. Both need only have at least enough total length to reach a target in the heart from an incision”. However, the catheter taught by Clemens is articulable as seen in Fig 1E, and is used to deliver a portion of a lead through the venous system of a patient to a location of the heart. Therefore the lead requires a distal portion of the lead to be at least the length of the catheter, in order to extend through the catheter and be fixed to the tissue. Therefore, the remaining length of the 25-40 inch lead (Clemens [0049]) would then naturally have a proximal portion that is extending out the opening of the proximal end of the catheter where the lead is being fed through the lumen, in order to allow control of insertion and removal of the lead, as well as to allow for the connection of the electrodes disposed on the distal end of the lead to a housing or terminal, such as the proximal end electrode terminals 32-38 which connect to the IMD 5 taught by Forslund Fig 1. Therefore Clemens teaches a lead that has a distal end of at least 21 inches, which is the length of the catheter.
The applicant further argues that Clemens fails to suggest that any of the lengths identified would necessarily result in "[a] lead further comprising ... an elongated outer insulation tube extending around the first and second elongated conductors between the connector terminal and the first electrode, the outer insulation tube comprising a proximal segment extending distally from the grip sleeve and a distal segment extending-distally from the proximal segment, the distal segment having an In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).2.
The applicant’s amendments to claims 12-13 successfully overcome the 112 rejections from the previous office action. 

Note from 7: 
This is a correction from the previously mailed Advisory Action. The wrong box was inadvertently checked in the last mailed action. For the purposes of appeal, the amendments will be entered. However, the applicant’s amendments do not change the scope of the claims as examined previously in the final office action to avoid the prior art. While the applicant’s amendments to the claims successfully overcome the previous 112 rejections for claims 12-14, the 103 rejections for claims 1-14 from the previous office action are maintained.

Note from 12:
The Applicants amendments do not change the scope of the claims as examined previously in the final office action to avoid the prior art. The applicant’s arguments for traversing the previous rejections are found not to be persuasive as described above. And the 103 rejections from the previous office action are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792